09/04/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 18-0487


                                      DA 18-0487
                                   _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                       ORDER

RAYMOND VANDENBOS,

             Defendant and Appellant.
                                 _________________

       Counsel for Appellant has filed a 60-day motion for an extension of time to file
the reply brief in the referenced matter.
       IT IS ORDERED that the motion for extension is DENIED. Appellant has until
October 5, 2020, within which to file the reply brief.
       No further extensions will be granted.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                             September 4 2020